DETAILED ACTION
Specification
The amendment to the specification filed 08/29/2019, has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-039161, filed on 03/02/2017.

Allowable Subject Matter
Claim 1-24 are allowed.
The prior art made of record, Ishizuka et al. (US 4,678,767) and not relied upon is considered pertinent to applicant's disclosure. The following is a statement of reasons for the indication of allowable subject matter:  the closest prior,  Ishizuka et al. teaches a method of producing cheese-like emulsified food, comprising precipitating soybean solids from soymilk, adding heat-coagulable proteins, edible oils and fats, pH adjuster, starch (‘676, col. 1, ln. 55-col. 2, ln. 50; col. 3, ln. 20-21) to obtain the cheese-like emulsified food.
 However, Ishizuka et al. is not anticipated or render fairly obvious to teach the limitation of claim 1, particularly limitations set forth of the soybean emulsified composition and soybean protein material as recited in claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792